Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jeffrey Tarrats appeals the district court’s order denying his Fed.R.Crim.P. 36 motion. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Tarrats, No. 2:04-cr-00016-RAJ-JEB-7 (E.D.Va, Jan. 7, 2016; June 18, 2015); see also United States v. Mann, 709 F.3d 301, 304-05 (4th Cir.2013) (ac-. cording deference to a district court’s interpretation of its own judgment). We dispense with oral argument because the *951facts and legal contentions are adequately-presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.